Title: To Thomas Jefferson from Thomas Appleton, 22 June 1825
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                        
                            
                            
                        
                    Thomas Jefferson, of monticello, to Th: Appleton of Leghorn—Dr1825JuneTo a piedestal of white statuary marbleDollarsAgreeably to instructions to Giao Raggi40.—To care, freight from Carrara duties & porterage6.—46—John RenDrThomas Jefferson in accot Currt with Thos Appleton—Cr1825DollarsCts1825DollJuneTo bala due me in accot of May, as transmitted you by Ship Caroline132.50JuneBy bala due me.178.50〃To a piedestal of statuary marble as above46.—178.50.
                            Leghorn
                            22 June 1825
                        E. E.Th: Appleton